Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT	
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the Claims:
 	Claim 1, lines 23, 24, and 29, delete “user-- .
 	Claim 7, lines 19, 20, and 22, delete “user—
	Claim 8, lines 15, and 16, delete “user--






Allowable Subject matter
Claims 1, 3, 7 and 8 (renumbered as claims 1-4) are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
 	The closest prior art to Applicant’s claimed invention is Kozawa et al (US Application No. 2016/0247327) in view of Meyer at al (US Patent No. 10/685,297). Kozawa et al teaches a computation unit that determines a time at which the number of vehicles that need to enter is predicted to increase and a time at which the number of vehicles that need to exit is predicted to increase. A congestion state computation unit associates the determined time with the number of vehicles that need to enter and associates the determined time with a number of vehicles. Meyer et al teaches a prediction module that predict a time to request a vehicle associated with the on-demand transportation service such that a request sent at the predicted time has a degree of likelihood of causing the vehicle to arrive at the future location by the final departure time, that satisfies a threshold. A prediction module for updating the predicted time and provides additional information about the context of the user, updated traffic information, updated weather information, and other information that can alter the output of the rules used the prediction module to determine the best time to request the vehicle. However, Kozawa et al and Meyer et al, taken alone or in combination, fails to teach “a reception unit configured to receive a use reservation of a vehicle and store the use reservation in a user reservation database; a traveling route decision unit 

	The closest prior art to Applicant’s claimed invention is Kozawa et al (US Application No. 2016/0247327) in view of Meyer at al (US Patent No. 10/685,297). Kozawa et al teaches a computation unit that determines a time at which the number of vehicles that need to enter is predicted to increase and a time at which the number of vehicles that need to exit is predicted to increase. A congestion state computation unit associates the determined time with the number of vehicles that need to enter and associates the determined time with a number of vehicles. Meyer et al teaches a prediction module that predict a time to request a vehicle associated with the on-demand transportation service such that a request sent at the predicted time has a degree of likelihood of causing the vehicle to arrive at the future location by the final departure time, that satisfies a threshold. A prediction module for updating the predicted time and provides additional information about the context of the user, updated traffic information, updated weather information, and other information that can alter the output 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
 	As per dependent claim 3, this claim is at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, these dependent claims are allowable for the same reason set forth above. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571) 272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623 
July 29, 2021